DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hohman, U.S. Patent Number 5,637,375.
Regarding claim 6, Hohman discloses a composite material [title].  Reference claims 1 and 5 disclose a laminated body comprising a plurality of plies of reinforcing mats formed of elongated reinforcing fibers oriented generally in the planes of the fiber reinforced mats wherein the reinforcing fibers have interstitial spaces between the fibers; and wherein a resin matrix fills the laminated body.  Additionally, the reference claims disclose a plurality of short fibers that are directed in directions different from an in-plane direction of the plurality of plies and are present between the plies adjacent to each other [see also figure 2].


    PNG
    media_image1.png
    574
    957
    media_image1.png
    Greyscale

Column 10 discloses that the matrix resin is a cured thermoset resin.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nobumasa et al., U.S. Patent Number 4,770,929.
2a) constructed of reinforcing short fibers sandwiched between two FRP layers [abstract, figure 2 and column 6, lines 55-57].  


    PNG
    media_image2.png
    215
    451
    media_image2.png
    Greyscale

Column 5, lines 62-65 discloses a coating resin consisting of the same resin as in the prepreg sheet wherein the coating resin is interposed between the sheets.  Examiner is corresponding the at least one porous fiber layer as the gap layer [the at least one porous fiber layer contains no resin].  Applicant does not provide any specificity to the gap layer.  Applicant’s claim merely requires that the gap layer contain no resin.  Column 9, lines 3-6 discloses that the laminated material is set in a mold wherein the FRP sheets and porous fiber sheet are integrated under a temperature of 130 °C and pressure [hot molding].  Nobumasa is silent to evacuating the laminated prepregs to degas the gap layer.  Column 3, lines 60-66 discloses that the porosity of the porous fiber layer is preferably 50-90% and that when the porosity becomes too high the strength of the layer becomes too low.  Additionally, Nobumasa discloses in column 3, lines 65-66 discloses that the porosity of the porous fiber layer can be controlled according to the use of the composite material.  One of ordinary skill in the art before the effective filing date of the invention would evacuate the laminated prepregs to degas the gap layer for the benefit of controlling the porosity of the gap layer [porous fiber layer] so as to maintain the strength of the layer.   

	Regarding claim 2, figure 2 illustrates that the plurality of prepregs are laminated such that the surfaces are on the same side are directed in the same direction.

	Regarding claim 3, Nobumasa is silent to the thicknesses of the resin layer disposed on both surfaces of the gap layer are different from each other wherein the plurality of prepregs are laminated such that a thinner resin layer is directed upward in a lamination direction.  However, this is an optimizable feature.   Nobumasa does disclose in column 5, line 61 to column 6, line 2 that a coating resin or a film consisting of the same resin as the resin in the prepreg sheet may be interposed between the sheets.  Nobumasa discloses in column 5, lines 43-52 discloses that the amount of the matrix resin must be controlled to an adequate value to not generate resin filled in the meshes of the fibers in the porous fiber layer.  Also, column 5, lines 43-52 discloses that when the meshes of the fibers of the porous fiber layer are filled with resin that the strength and the modulus of elasticity of the composite material is decreased.  Nobumasa does disclose in column 5, line 61 to column 6, line 2 that a coating resin or a film consisting of the same resin as the resin in the prepreg sheet may be interposed between the sheets.  The resin sheets affect the control of the resin matrix.  One of ordinary skill in the art before the effective filing date would have a thinner coating resin layer directed upward in the lamination direction for the benefit of controlling the amount of matrix resin so as to not enter into the meshes of the fibers of the porous fiber layer.

	Regarding claim 4, example 1 discloses epoxy resin [thermoset] [column 8, lines 35-44]. Column 5, lines 62-65 discloses a coating resin consisting of the same resin as in the prepreg sheet wherein the coating resin is interposed between the sheets.  See also column 4, lines 54-64.

	Regarding claim 5, column 3, lines 36-37 discloses that the average fiber length of the reinforcing short fibers of the porous layer are within 50 mm.  Column 8, lines 45-51 discloses that the thickness of the porous fiber layer [gap layer] is 0.5 mm.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786